Citation Nr: 0724885	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-10 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to May 1971.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2004 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  In February 
2006, a Decision Review Officer hearing was held in St. 
Petersburg.  In May 2007, a Travel Board hearing was held 
before the undersigned.  Transcripts of these hearings are of 
record.

Although the RO reopened, and denied on de novo review, the 
claim seeking service connection for a low back disability, 
the question of whether new and material evidence has been 
received to reopen the claim of service connection for a low 
back disability must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate it on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board 
has characterized the claim accordingly.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

During the pendency of this appeal, on March 31, 2006, the 
United States Court of Appeals for Veterans Claims (Court), 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  While the veteran received notice in 
September 2002 regarding evidence that constitutes new and 
material evidence and evidence necessary to substantiate the 
underlying claim for service connection, he was not otherwise 
provided with a Kent complying notice letter.  Specifically, 
he had not been informed of the reasons for the prior denial 
and of what evidence and information would be needed to 
overcome the reasons for that prior denial.

Accordingly, the case is REMANDED for the following:

1.	The RO must provide the veteran the 
notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).

2.	After the veteran and his 
representative have had ample 
opportunity to respond (and the RO 
completes any further action suggested 
by their response), the RO should issue 
an appropriate supplemental statement 
of the case and give the veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

